 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 800 
In the House of Representatives, U. S.,

October 15, 2009
 
RESOLUTION 
Expressing sympathy for the citizens of the Philippines dealing with Tropical Storm Ketsana and Typhoon Parma. 
 
 
Whereas, on September 26, 2009, Tropical Storm Ketsana made landfall on the Philippines with the heaviest rainfall in 40 years equivalent to a typical month of rain during monsoon season;  
Whereas 80 percent of the capital, Manila, was submerged under water as a result;  
Whereas at least 3,000,000 persons have been affected by Tropical Storm Ketsana;  
Whereas more than 135,470 families or 686,000 persons have been forced into evacuation centers;  
Whereas the casualties, as of October 9, 2009, include at least 237 dead, 308 injured, and 37 missing;  
Whereas more than 4,640 houses were damaged or destroyed;  
Whereas Tropical Storm Ketsana has caused at least $4,800,000,000 in damages;  
Whereas following the devastation caused by Tropical Storm Ketsana, Typhoon Parma hit land October 2, 2009, bringing with it more torrential rain causing further flooding, landslides, crop damaged, and killing at least 193 more people;  
Whereas the United States and the Philippines have a unique and enduring relationship that is based on shared history and commitment to democratic principles, as well as on strong economic ties;  
Whereas the historical and cultural links between the Philippines and the United States remain important; and  
Whereas the Filipino American community is the second largest Asian-American group in the United States with a population of approximately 3,100,000: Now, therefore, be it  
 
That the House of Representatives— 
(1)mourns the terrible loss of life caused by Tropical Storm Ketsana and Typhoon Parma that occurred on September 26, 2009, and October 1, 2009;  
(2)expresses its deepest condolences to the families of the many victims;  
(3)urges President Obama to continue to support the Philippines with emergency relief supplies, logistical, transportation assistance, and financial support; and  
(4)works closely with the Government of the Philippines to improve disaster mitigation techniques and compliance among all key sectors of their societies.  
 
Lorraine C. Miller,Clerk.
